            Case 1:18-cv-03934-RWS Document 24-1 Filed 10/03/18 Page 1 of 6



                                SETTLEMENT AGREEMENT


       This Agreement and Release ("Agreement") sets forth the mutual understanding between
and among Azael Gomez Salgado, 276-43 Gourmet Grocery Inc. (d/b/a Lucky Star Cafe),
George Maxemoss and Maged M. Mouris concerning Azael Gomez Salgado's employment at
Lucky Star Cafe and the settlement of the Fair Labor Standards Act and/or the New York Labor
Law claims he has or may have concerning his employment at Lucky Star Cafe.

       WHEREAS, Azael Gomez Salgado has filed a case against Defendants 276 Gourmet
Grocery Inc. (d/b/a Lucky Star Cafe), George Maxemoss, and Maged M. Mouris in the United
States District Court, Southern District of New York (the "Court"), entitled Azael Gomez
Salgado v. 276-43 Gourmet Grocery Inc. (d/b/a Lucky Star Cafe), at al., Docket No.: 18-cv-
3934-RWS (the "Action").

     WHEREAS, Defendants 276 Gourmet Grocery Inc. (d/b/a Lucky Star Cafe), George
Maxemoss, and Maged M. Mouris have denied all claims alleged in the Action;

       WHEREAS, the parties to the Action mutually desire to settle and resolve all claims,
disputes and differences between them, on the terms and conditions hereinafter set forth;

       NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the parties to the Action, each having been represented by counsel and
independently concluded that it is in their respective best interests to do so, agree as follows:

                1.     Definition of Parties.

                     (a)   "Plaintiff' is defined as Azael Gomez Salgado and includes each
of his present or former creditors, executors, agents, administrators, heirs, successors and
assi g n s; and,

                        (b)    "Defendants" is defined to include (i) George Maxemoss,
(ii) Maged M. Mouris, and (iii) 276-43 Gourmet Grocery Inc. (d/b/a Lucky Star Cafe), and all of
their respective (as applicable) current and/or former parent corporations, subsidiaries, divisions,
affiliated entities, predecessors, consultants, insurers, reinsurers, heirs, successors, assigns,
employees, attorneys, administrators, representatives, shareholders, officers, board members,
directors and agents, both individually and in their business capacities, and their respective
employee benefit plans and programs and their administrators and fiduciaries and any otherwise
related persons or entities.

              2.     Plaintiff's Commitments. In exchange for the promises set forth in
paragraph "4" below, Plaintiff agrees to submit a motion for approval by the Court of this
Agreement and execute all documents that may be needed to settle, waive, dismiss and
withdraw, with prejudice, all claims under the Fair Labor Standards Act and/or the New York
Labor Law that Plaintiff has or may have in the future through the date of execution of this
Agreement.


                                                 1
1379806.1
Case 1:18-cv-03934-RWS Document 24-1 Filed 10/03/18 Page 2 of 6
Case 1:18-cv-03934-RWS Document 24-1 Filed 10/03/18 Page 3 of 6
Case 1:18-cv-03934-RWS Document 24-1 Filed 10/03/18 Page 4 of 6
Case 1:18-cv-03934-RWS Document 24-1 Filed 10/03/18 Page 5 of 6
Case 1:18-cv-03934-RWS Document 24-1 Filed 10/03/18 Page 6 of 6
